 

Exhibit 10.31

 

ASSIGNMENT AND ASSUMPTION OF BOND DOCUMENTS

 

This ASSIGNMENT AND ASSUMPTION OF BOND DOCUMENTS (this "Agreement"), is made as
of this 14th day of July, 2016, by and between WATERTON TENSIDE OWNER, L.L.C., a
Delaware limited liability company ("Assignor"); and BR CARROLL TENSIDE, LLC, a
Delaware limited liability company ("Assignee").

 

WITNESSETH:

 

WHEREAS, pursuant to a Bond Resolution (the "Bond Resolution") adopted by the
Atlanta Development Authority, a public body corporate and politic of the State
of Georgia (the "Issuer") on November 20, 2008, and an Indenture of Trust (the
"Indenture") dated as of December 1, 2009, between the Issuer and The Bank of
New York Mellon Trust Company, N.A., as Trustee (the "Trustee"), the Issuer
authorized the issuance of its "Atlanta Development Authority Taxable Lease
Purchase Revenue Bond (Tivoli Tenside Project) Series 2009" to finance a capital
project (the "Project"), and on December 30, 2009, the Issuer issued the initial
bond, designated "R-1", to Assignor in the amount of $70,000,000 (the "Bond").
Pursuant to that certain Assignment and Transfer of Bond dated on or about the
date hereof, Assignor has sold, assigned and transfe1Ted unto Assignee the Bond
and all rights thereunder.

 

WHEREAS, Assignor wishes to assign to Assignee all of its right, title, and
interest in and to, and obligations under each of the following documents and
agreements executed in connection with the issuance of the Bond: (1) the Bond
Purchase Agreement, dated as of December 1, 2009, among the Issuer, Assignor (as
successor in interest to and assignee of Ten Side Holdings, LLC, a Georgia
limited liability company ("Ten Side Holdings"), as the original purchaser
thereunder), in its capacity as purchaser thereunder (in such capacity, the
"Purchaser"), and Assignor (as successor in interest to and assignee of Ten Side
Holdings, as the original lessee thereunder), in its capacity as lessee under
the Lease (as defined therein), (2) the Guaranty Agreement, dated as of December
1, 2009, between Assignor (as successor in interest to and assignee of Ten Side
Holdings, as the original guarantor thereunder) and Trustee, and (3) the Home
Office Payment Agreement, dated as of December 1, 2009, among the Issuer,
Trustee, and Assignor (as successor in interest to and assignee of Ten Side
Holdings, as the original purchaser), in its capacity as Purchaser and in
connection with its use of the Project (as defined therein) financed with the
proceeds of the Bond (collectively, the "Bond Documents"); and

 

WHEREAS, Assignee wishes to assume certain of Assignor's obligations under the
Bond Documents arising from and after the date of this Agreement.

 

 

 

 

AGREEMENT:

 

NOW,  THEREFORE, for and in consideration of the covenants and agreements herein
contained, the parties hereby agree as follows:

 

1.          Defined Terms. Capitalized terms not defined herein shall have the
meanings ascribed thereto in the Bond Documents.

 

2.          Transfer of Rights and Assumption of Obligations.

 

(a)         Assignor does hereby absolutely and unconditionally grant, set over,
deliver, sell, assign, transfer, and convey to Assignee (1) all of the right,
title, interest, remedies, powers, options, benefits, and privileges of the
"Company", the "Guarantor'', the "Purchaser", and the "Bondholder" or "Holder",
and all, if any, other right, title, interest, remedies, powers, options,
benefits, and privileges of Assignor, in, to and under the Bond Documents.

 

(b)         Assignee hereby assumes all duties and obligations of the
"Company'', the "Guarantor", the "Purchaser", and the ''Bondholder" or "Holder"
under the Bond Documents arising from and after the date of this Agreement, but
only for so long as Assignee is the owner and holder of the right, title and
interest assigned to Assignee hereunder.

 

3.          Miscellaneous. This Agreement and the rights and obligations of
Assignor and Assignee hereunder shall be binding upon and inure to the benefit
of Assignor and Assignee and their respective successors, assigns, heirs,
executors, administrators, and personal representatives, shall be governed by
and constructed in accordance with the laws of the State of Georgia, and may not
be modified or amended in any manner other than by a written agreement signed by
all parties hereto.

 

[Remainder of this page is blank; signatures and seals follow]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this instrument to be
executed, sealed and delivered by its duly authorized representative, all
effective as of the day and year first written above.

 

  ASSIGNOR:       WATERTON TENSIDE OWNER, L.L.C.   a Delaware limited liability
company         By: /s/ David R. Schwartz   Name: David R. Schwartz   Title:
Authorized Signatory

 

[signatures continue on next page]

 

 

 

 

  ASSIGNEE:       BR CARROLL TENSIDE, LLC   a Delaware limited liability company
        By: /s/ Jordan Ruddy    Jordan Ruddy, Authorized Signatory

 

 

